DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 1-20 are allowed

The following is an examiner’s statement of reasons for allowance: the prior art of record all failed to show either alone or in combination the details of an aircraft wing comprising a reactive spoiler comprising one or more turbines configured to raise in relation to the upper surface into an airflow passing over the upper surface, to reduce lift of a wing section, and to retract below the upper surface into a wing cavity when in a retracted position; wherein the reactive spoiler further comprises a cover panel configured to cover the turbines and the wing cavity when in the retracted position; wherein the reactive spoiler is configured with a four-bar linkage used to raise and retract the turbines and the cover panel as a unit; wherein the four-bar linkage includes four bars connected in a loop by four joints. The prior art also failed to show either alone or in combination an aircraft comprising the apparatus outlined above. The prior art further failed to show either alone in combination a method of deploying and stowing the apparatus as outlined above in order to provide electrical energy to an electrical distribution network on the aircraft.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN MICHAEL HESTON whose telephone number is (571)272-3099. The examiner can normally be reached M-Th 0700-1700 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy D Collins can be reached on 571-272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN MICHAEL HESTON/Examiner, Art Unit 3644                                                                                                                                                                                                        
/TIMOTHY D COLLINS/Supervisory Patent Examiner, Art Unit 3644